—Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered June 25, 1998, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning identification and credibility.
Defendant’s application pursuant to Batson v Kentucky (476 US 79) was properly denied. The court properly found that the prosecutor provided a nonpretextual explanation for peremptorily striking a prospective juror based on bona fide concerns, supported by the record, as to the juror’s demeanor (see, People v Pena, 265 AD2d 259).
*128Defendant’s suppression motion was properly denied. The showup was justified by its close temporal and spatial proximity to the crime and the desirability of obtaining a prompt and reliable identification (People v Duuvon, 77 NY2d 541), and was not unduly suggestive.
Defendant’s remaining contentions, each of which requires preservation, are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Rubin and Friedman, JJ.